Action Plan on Urban Mobility (debate)
The next item is the report by Mr Savary, on behalf of the Committee on Transport and Tourism, on an action plan on urban mobility.
Mr President, Commissioner, thank you. It is a somewhat unprecedented exercise in style that the European Parliament is carrying out on this report since, I would remind you, the issue of urban mobility was first raised by the transport commissioner, Jacques Barrot, over two years ago now, and it resulted in a Green Paper by the European Commission, which submitted its conclusions to us in spring 2007. The latter were addressed in a report - an own-initiative report - by our Parliament, drafted by my fellow Member, Mr Rack, who is here in the Chamber.
The European institutional system stipulates that a Green Paper must be followed by a White Paper, and, in the case in point, it was European Commission proposals for action plans on urban mobility that were on the table.
I must thank Mr Tajani, who is here, for advising me in December that it would not be politically possible for the European Commission to submit a proposal there and then. It is understandable: for reasons of their own, a number of States have reservations about this now that the European elections are approaching, but Parliament sought to take up the gauntlet.
I should also like to pay tribute to my fellow Members present here today, from all the political groups - especially the coordinators - and to the Committee on Regional Development, for having supported my proposal, which was to build on the advantage that we had and to say that, since the Commission could no longer take the initiative, we should do.
What we are going to propose is somewhat unprecedented. I do not know whether a precedent has been set, here in this House. We are going to propose to the Commission the action plan that it should have proposed to us.
Naturally, no legal openings are to be expected from an own-initiative report such as this. By proposing a very practical action plan, with extremely precise proposals, Parliament, not being the executive, and not being the government of the European Union - that is the Commission's role - can hope for nothing other than to be heard.
I must say in passing that, over the last few months, we have obtained the overwhelming support of all the organisations that take an interest in these matters. They include, in particular - I should like to make the point here for the benefit of the few remaining Members who have some reservations about this initiative - local authorities and all the organisations that represent local authorities, including in countries which, today, plead subsidiarity as a way of explaining to us that this action plan is out of the question.
I therefore believe that local authorities have recognised that urban mobility is likely to be one of the major challenges of the 21st century. Why? Because, today, 60% of Europeans live in the urban community. In 2020, this figure will rise to 80%, and we, the European Union, have a legal basis that makes us jointly responsible, with the Member States and local authorities, for transport policy.
Would we, as Europeans, give up on having the slightest idea or the slightest initiative in areas in which transport will present the most complicated and, no doubt, the most fundamental problems in the years to come? We think not, and that is why the European Parliament did not want us to keep quiet, did not want us to keep quiet on urban mobility. Rather, in some ways it wanted us to use this initiative to call on the Commission to take up this matter again as a priority for the next mandate.
I should like to thank all of the coordinators, since we have worked in an unprecedented manner, we have worked very much upstream, and the report that has been submitted has achieved very broad support within the Committee on Transport and Tourism.
I should like to say that this is a report that is based on the principle of subsidiarity. It is out of the question - yes, I have gone on for too long, but I am sure you will forgive your rapporteur, Mr President - for Europe to think about taking any urban transport-related decisions whatsoever on behalf of local authorities.
I myself am a local elected representative, and I am very committed to the freedom of administration of local authorities, as the campaigns that I have led in this House with, in particular, Mr Piecyk, my colleague from the Committee on Transport and Tourism, have shown. What I do believe, however, is that Europe can incentivise, can improve the exchange of information and best practices, and that is the essence of our proposals, which will be outlined shortly.
Mr President, first of all I should like to thank Mr Savary for his work. I should like to thank him for the commitment he has shown to promoting a European policy on transport in major cities, in cities. This is not a secondary issue: if we do indeed want to rise to the challenge of transport in Europe, we have to work in the field of urban transport.
That is why I should like firstly to thank Mr Savary. I repeat: thanks to him, we have made progress in the field of urban transport, and today's report, which will be voted on tomorrow, is a very important message; it is a message that I must listen to, and I hope to be able to give Mr Savary positive feedback on his commitment during the next term of office. I am grateful to him once again for the work he has done on the issue of urban transport.
I shall now continue in my mother tongue.
(IT) Mr President, ladies and gentlemen, urban transport clearly forms an integral part of the European Union transport system since the whole system often begins and ends in large urban areas, and crosses plenty of them along the way. For this reason, it is important not only to consider urban mobility from the point of view of city life, but also from the perspective of transport of all kinds, including long-distance transport.
Combating climate change, facilitating trade, guaranteeing energy supplies, responding to citizen's mobility needs, reducing problems associated with congestion and tackling demographic change are all issues of fundamental importance for European policy, and mobility in urban areas is intimately linked to all of these challenges.
It was for precisely this reason that the Commission presented its Green Paper on Urban Mobility in September 2007, and the consultation that followed the adoption of the Green Paper has demonstrated that there is broad agreement on the fact that the European Union has a role to play in this area. Your resolution on the Green Paper on Urban Mobility, drafted under Mr Rack's leadership and adopted on 9 July 2008, upholds this conclusion.
The aim of the Paper was to pave the way for an action plan on urban mobility; Parliament's decision to go ahead with its own action plan before any Commission proposal was made sends a strong political signal; that is why I emphasised the significance of Mr Savary's work as rapporteur, as it shows how much importance Parliament attaches to a job we absolutely cannot afford to neglect.
As you are well aware, I am committed to the issue of urban mobility and to the swift adoption of a well-drafted action plan. I would like to reiterate that this is planned for in the Commission's programme of work for 2009 and I hope that it will be adopted as soon as possible. Mr Savary put it very well in his speech; there is some resistance within the European institutions as some people feel that an action plan of this kind would violate the principle of subsidiarity. I do not think there is any question of this, especially if we look at the Latin root of the word subsidiarity, which is subsidium, meaning 'help': it is our job as European institutions to help local institutions work more successfully. Helping someone does not mean replacing them, it means contributing towards a better solution to problems!
Without going into detail on the proposal, I can confirm that our action plan will be based on activities that we have been driving for some time, and will integrate them into a coherent context, seeking to present that political vision that is still lacking in European action on urban mobility. In this way, the political framework should be outlined for other future intervention in fields in which action at Community level is deemed useful, or indeed essential.
Your report will certainly make an important contribution to our internal discussions and I can assure you that we will be able to consider many of the proposals it contains. Of course, there are aspects and details that require further clarification or debate. We will examine your suggestions very carefully, I can assure you, together with the recommendation from the Committee of the Regions, with whom you consulted.
Today's vote will not be the end of our dialogue on this. As the Commission's work proceeds, I will make sure I stay in contact with Mr Savary and the other Members who have followed the transport sector closely, so that the plan the Commission adopts will be in keeping with what Parliament is adopting and will represent genuine quality. Finally - let me say again - our plan will not show that the Commission is replacing local bodies, but simply that the Commission wants to help local bodies to improve their work by sharing information and best practices that will enable citizens to live better and move around more easily within cities, outside cities and while crossing cities. I therefore thank the European Parliament for the work it has done and the vote it is to hold on this plan.
Mr President, Commissioner, Mr Savary, ladies and gentlemen, we are here in a parliamentary assembly that is made for voting on texts, Commissioner, and we are above all in a parliamentary assembly so that texts are implemented.
We note today that, after the excellent work carried out by your predecessor with regard to the Green Paper and to the 400-odd contributions that have followed it, work has barely moved on, to the extent that, as you yourself repeated just now, it was interesting that the European Parliament should have expressed an opinion.
Indeed, nature abhors a vacuum, so when the European Commission does not do its job, it is Parliament that has to do it, and, in that respect, I must say - and you have said it too, Commissioner - that the work done by Mr Savary is very interesting since, in fact, he has provided you with all the material needed to draft the action plan.
I do not mean that a role reversal is taking place between the Commission and Parliament, but we should note that, while the Treaty of Lisbon has yet to be adopted, Parliament is in fact seizing a little more power.
This work by Mr Savary is excellent because it takes account once again of a number of proposals by the Committee on Regional Development.
While respecting the principle of subsidiarity, of course, we expect you to present us with a guide. The latter will be useful. Its aim will not be to constrain local authorities, but rather to help them. We expect you to present us with indicators - again, not as a constraint, but as a support. Above all we also expect you to present us with the travel plan-related elements. In certain countries, these exist; in certain countries, they are even mandatory, they are absolutely vital.
I should like to give an example. At the Urban Housing Intergroup, which I have the honour of chairing, we have highlighted urban growth over the last few years: in 10 years, urban growth has covered three times the surface of Luxembourg. So, how is that linked to our debate this evening? It has a very direct link since city-based users travel exactly 20% more each day due to urban growth, and more than 70% use their own cars.
All of this is a means of saying that, when the Committee on Regional Development asks you to observe the condition not only of the integrated approach but also of the travel plans, it is establishing a general principle that we very much hope you will take into account in your action plan.
This issue has obviously already been raised within our Urban Housing Intergroup, and we would like to express our gratitude to you in advance for taking account of the integrated approach here too.
You have not answered our questions today, Commissioner. You have made what is, in a way, a half-hearted commitment; you have been quite firm on the principle, but you have not provided us with any guarantees.
The situation is in fact serious. Why? 400 million Europeans live in cities, and those 400 million Europeans are affected by living conditions such as this that cause them to waste time every day in traffic jams. We know that these traffic jams cost us 1% of GDP. At the same time as we are talking about a recovery plan - an economic recovery plan - we are letting billions of euro go to waste.
Swifter action is required, Commissioner, for these action plans on urban mobility are a crucial element of the recovery plan, but they are also crucial in terms of the climate-change challenge since, as you pointed out, 40% of pollution is found in cities. I should not like to ignore the safety aspect, either, since two out of three road accidents occur in cities. When we know that one death costs nearly EUR 1 million, and one case of serious injuries more than EUR 1 million, you see the economic cost and the human cost that this challenge of urban mobility represents each year.
Thus, for all of these practical reasons, on the eve of the European elections, we are asking you, Commissioner, if possible during the conclusion of this evening's debate, to go further in your proposals and in your promises, not by making general promises, but by committing to an action plan - your action plan - so that our fellow citizens will be more inclined to vote on 7 June.
on behalf of the PPE-DE Group. - (DE) Mr President, I join the rapporteur, Gilles Savary, in expressing my regret that the Commission did not go through with its original plan for an integrated action plan.
There are many good reasons why everyone involved, from local authorities through to the European Union, is trying to improve urban transport conditions. We know that most people in Europe live in towns and that current transport conditions are anything but optimal. That is why there is agreement in principle to make integrated proposals at Parliament's initiative on the plan and on Mr Savary's report. I thank him for his commitment and for his specific proposals.
At the same time, however, I should like to make it abundantly clear that what many fear or believe they should fear will not happen. No one wants to take the right to configure traffic conditions away from the municipalities or the local or regional authorities. We merely want to help from the European side to ensure that action is taken on the basis of reasonable common rules where a municipality, a town or a regional entity considers it reasonable. The principle of subsidiarity is not in danger. What we want to do here will help to protect that principle.
That is why we shall continue, in the interests of the citizens, to try and ensure that, when a citizen drives another ten or twenty kilometres in Europe, he does not stumble upon a traffic-calming zone which he believes to be the same as in his home district, only to find that totally different rules apply.
No one wants to impose some sort of congestion charge or other rules on communities, but if they are used, then they should be used within a framework which citizens recognise. We have been in agreement on the sense in taking a common approach to traffic signs for over 100 years. This should also apply in future to this issue.
on behalf of the PSE Group. - (NL) I should like to start by thanking rapporteur Gilles Savary, and all those who have contributed to the end result, for the work they have done, and the rapporteur, in particular, for persevering, despite the fact that the Commission has indicated its intention to abandon the plan of action, at least for the time being, which we have been calling for for so long.
I should like to ask the Commission to adopt the recommendations which we will be voting on tomorrow and to swing into action at the earliest opportunity. Even though there is a small minority in Parliament, and evidently also some people in the Commission and the Member States, who believe that we should steer clear from anything that is related to towns, it is abundantly clear that Europe offers added value when it comes to addressing problems that are considerable and largely shared.
The report contains a number of interesting proposals. An obvious one is the collection of information, of comparable data which will help map out problems. Others include the exchange and promotion of sound ideas, directing technological innovation, ensuring that systems are interoperable, encouraging towns to compile mobility plans and taking steps to arrive at sustainable mobility. These and other examples clearly concern matters that should be organised at European level in a bid to make our towns more liveable, more easily accessible and more sustainable. I therefore count on the Commission to take this over and address this in the interests of our residents.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, I too thank the rapporteur.
In the context of climate change, urban transport plays a central role, because it is responsible for 70% of all harmful emissions. Only if we change our transport policy in the EU will we be able to achieve our own climate protection targets. The greatest potential is in towns, where 90% of all car journeys are less than 6 km long and which therefore offer an ideal opportunity to take a bus or train or go by bicycle or on foot.
We are delighted that the majority is in favour of only giving EU money to towns with over 100 000 inhabitants which can also submit a sustainable mobility plan. We are sorry that our proposal to introduce a general speed limit of 30 km/h, with the facility for towns to set higher speeds on certain roads in accordance with the principle of subsidiarity, did not achieve a majority. This would not only be good for the climate; it would also reduce the number of road traffic accidents. Every year 40 000 people die on the roads of Europe; that is 40 000 too many.
on behalf of the IND/DEM Group. - (NL) I should like to start by thanking Mr Savary for our good cooperation. He has drafted a sound report in close cooperation with the shadow rapporteurs.
The report is clear about the fact that urban mobility is a part of the transport sector where many challenges and opportunities lie. Challenges in the field of European climate objectives, congestion control, traffic safety and user-friendliness, and opportunities with regard to sustainable economic development, and, closely related to this, the growth of inland shipping.
Since the report is excellent and is right to give due consideration to the principle of subsidiarity, I should like, briefly, to address the link between urban mobility and inland shipping. Sustainable economic development in Europe, not least in the area of transport and in the urban areas, will largely depend on the use of inland shipping. Many European cities have inland waterways and, consequently, the innate capacity to meet growing demand in transport in a sustainable manner. After all, the increase in inland shipping requires no major infrastructural investments, does not contribute to congestion in European cities and does not increase the environmental and climate problems in European cities, provided that it uses clean engines and clean fuel. If the inland shipping capacity is already present in European cities, this should be utilised and promoted.
The future of urban mobility is therefore closely connected to the future of inland shipping. I would therefore ask the European Commission to keep a close eye on the interests of inland shipping when it drafts new legislation on urban mobility.
(DE) Mr President, we have been debating urban transport in the EU for a very long time. Why exactly? We are not even competent for it. Competence was originally devised because about 80% of the population live in towns and, due to climate change, we now want to take this on.
Fortunately, thanks to our protests, we were able to reduce these ambitions on the part of the European Commission to an action plan on urban transport. My thanks to Commissioner Tajani for his insight. Subsidere means to support rather than to prescribe, but of course, as an Italian, he knows that better than I, as a German with A-level Latin.
What is important to me, first and foremost, is that our report, Parliament's report should highlight strict compliance with the principles of subsidiarity and proportionality. Legislative measures at European level are inadmissible for urban traffic. Supportive measures are what we are here for. Brainstorming and encouraging the exchange of best practices make sense. We do not all need to reinvent the bicycle. Our towns need bespoke solutions, but they can only be worked out by local players, because only they know what is needed.
Municipalities need to take account of very diverse situations and they therefore need sufficient room for manoeuvre, especially if they are to keep their high streets alive. They are important to the attractiveness of a town. It is therefore important not to exclude private cars and to focus more on logistics in the town. I should therefore like to see more support for research into inner-city retail logistics. That would take some of the strain off a city.
It is also important to take account of demographic change. Our society is constantly ageing. Mobility requirements and residential requirements are changing. If we want to reduce traffic, people need to be able to obtain their everyday requirements close to home, and that is also a challenge to the retail trade. Anything else would simply promote the countryside.
We do not need an urban mobility observatory. It would cost a great deal of money and generate a great deal of paper, which would simply be filed away in Brussels.
(EL) Mr President, this report on urban mobility forms an important part of viable mobility in Europe and an integral part of the strategy for achieving sustainable growth and the Lisbon objectives.
The challenge is for innovative actions to be adopted and legislative measures to be taken that will significantly improve the quality of life of citizens in cities. It is a fact that the daily lives of European citizens have become considerably more difficult as a result of stress from travelling, congestion, pollution, noise and the deterioration in the environment. A balance therefore needs to be struck between the ambition, on the one hand, to develop the common transport policy as a right to mobility and as an important part of economic growth and, on the other hand, an integrated approach that will improve traffic congestion and make a drastic contribution towards combating climate change.
In brief, that will promote a more humane life. We need to develop combined means of transport as quickly as possible and give citizens information on all urban transport networks, so that they are in a position to choose.
I too should like to congratulate the rapporteur on his very good and substantial report and to ask the European Commission not to waste any time or effort in preparing the action plan.
(PL) Mr President, I congratulate Mr Savary on his treatment of the subject. Transport is a fundamental problem in urban areas. These issues, in accordance with the subsidiarity principle, are governed by domestic, and especially local, legislation. However, the importance of this problem should be recognised, and specific help and coordination should be arranged at the European level. This concerns both the promotion of good experiences and the propagation of innovative, technical and organisational solutions.
Special support is needed for intelligent transport systems in urban areas, which allow for effective traffic management as well as safety. Combining the potential of transport, information technology and telecommunications is useful here. Also needed are modal solutions, which use various means of mass transport and reduce congestion in city centres. I consider it essential to change urban planning models so that urban transport will be friendly to people and the environment. I also support the concept of creating a special financial instrument for urban mobility in the next financial perspective.
Let us remember what the rapporteur has emphasised, that almost 80% of the inhabitants of the EU live in urban areas. They lose a lot of time because of the bad organisation of transport. Let us not waste that time.
Mr President, ladies and gentlemen, in response to this I can emphasise once again that I am committed to presenting the action plan in 2009.
I am aware of the sense of urgency felt by the majority of Members, but - as Mr El Khadraoui pointed out - there are legal objections in several European institutions, not just the Commission, and we must overcome these by convincing those who have doubts that an action plan of this kind, I repeat, will not breach the principle of subsidiarity. I will say it again, having studied Latin for many years, I am very familiar with the meaning of the word, which is positive; it means 'to help'.
After the debate we have had today and having read Mr Savary's text, we want to carry on down this route. For my part, I have no hesitations, but in order to reach our goal we need to persuade many people, and I think the right way to do this is with strong political, technical but also legal arguments. The text drawn up by Parliament will certainly be of great assistance in seeking to overcome the objections that I am sure can be overcome in the next few months. The Commission will thus give citizens an action plan, which will definitely take full account of the work you have done in recent weeks and months.
That is why I would like to thank you again, reaffirming my commitment and my desire to press ahead in the direction taken by my predecessor and also chosen by the European Parliament, while wishing to ensure that the decision is supported by as many people as possible so that the plan will be more effective. Choosing to adopt the plan perhaps a few weeks earlier, but without the full support of all parties, may not be the most helpful way to achieve the goals we all believe in.
Nonetheless, I think that after this debate and after Parliament's decision we will have made some significant progress, and therefore the requests made by the majority of Members - because even during the course of the debate there have been different undertones concerning the action plan - can, I think, be brought to a satisfactory conclusion in the coming months.
Madam President, ladies and gentlemen, I should obviously like straight away to reassure Mrs Sommer during this discussion. There have been many laws here that have affected local authorities: on the pitting of the Stadtwerke, or municipal utilities, against one another, for example; on public service obligations in the transport sector; and on the directives on public contracts.
Well, this is not what this is about. This is much more to do with subsidiarity. It is not a question of deciding here that a local council, a municipality or an urban area should become a '30 zone' or should give priority to rail travel. I have made sure that we do not revert to this type of debate.
The question I asked myself was: 'What can the European Union's added value be?' The answer is, firstly, its desire to act. The European Union cannot leave the urban question to one side the very same month - December 2008 - that it sets itself, thanks to Mrs Merkel and to Mr Sarkozy, a particularly ambitious climate-change plan.
How can we embark on a 'three times twenty' climate-change plan and say 'I am not interested in the urban environment', when the latter has the biggest influence on climate change?
This is a question of political consistency - European political consistency - since we had agreed, and the governments had too, to embark on the climate-change plan. There is a legitimate need to focus on the urban environment, and we cannot escape it, either in the area of transport or in other areas.
Yes, we must ensure that local councils take sovereign decisions; they are closer to us. However, what we can do is to ensure that they meet with one another, that they exchange best practices, and information.
We can ensure that they are encouraged to implement urban development plans, which is something that they have not all been able to do.
We can ensure that they integrate all modes of transport: soft transport, public transport, water transport - Mr Blokland is right - and rail transport.
We can ensure that they make urban transport more attractive to users.
That is what we are aiming for, and that is why we are calling for a financial instrument. There is Marco Polo, which encourages the use of combined transport. There are the URBAN programmes. We have several European programmes that provide incentives. We are not inventing them this time; that has been going on for years.
Without its being increased, the next financial perspective should be reoriented towards urban transport. That is our proposal.
To conclude, I would say - Madam President, excuse me, I am the rapporteur - to Mr Tajani that, if, tomorrow, we have a very large majority, he should be able to go back to the Commission and say: 'I believe that we must do something, because we have legitimacy and because Parliament has not acted alone'.
(Applause)
The debate is closed.
The vote will take place tomorrow.
Written Statements (Rule 142)
European citizens' quality of life depends directly on making urban transport more convenient and greener. For this reason, making transport accessible and supporting interoperability are vital actions. At the same time, the investments channelled into these types of public works are an effective way of investing funds provided in the European and national economic recovery plans. This approach is about focusing on citizens in their dual role of workers - through the creation of new jobs - and beneficiaries of transport services and of the improvement in the quality of the environment.
However, numerous European initiatives and recommendations on improving urban mobility need an integrated approach. Observing the principle of subsidiarity does not exclude the need to implement a consistent legal framework and create a common reference framework which includes, apart from integrated recommendations, a comprehensive set of good practices.
As a result of this, the local authorities directly responsible for this matter will have both the opportunity to and interest in strengthening their cooperation with all those interested in the sustainable development of transport at local and regional level.
I too call on the European Commission to urgently draw up the action plan for urban mobility in order to speed up the consistent integration of this sector as part of the European transport network in general.
The existing technologies and means for transporting passengers and goods in an urban environment have reached their absolute limit. Indeed, smaller European cities are already being choked by vehicle traffic. In order for us to improve our citizens' quality of life, we must speed up the development and implementation of scientific research and innovation in the area of urban mobility. It is definitely the case that channelling resources into simply expanding the existing infrastructure will not help us overcome the growing crisis. We must find new, 'intelligent' solutions for tackling not only current, but also future problems with urban transport. This is why I welcome the suggestion for developing a new generation CIVITAS programme as I think that the focus must be on developing the next generation of information technology for managing traffic flows.
The integrated planning approach adopted in recent years is relatively widely used in drawing up urban plans for larger cities in Europe.
The creation and funding of a permanent European structure, which will gather and spread good practice in this area, as well as promote dialogue between the interested parties from every region of the European Union, will mark a new, important step towards encouraging sustainable mobility in urban areas.